FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                   Tuesday, November 9, 2021

                                       No. 04-21-00271-CV

                                 In the Interest of B.C.V, a Child,
                                             Appellant

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020EM501649
                           Honorable Nick Catoe Jr., Judge Presiding


                                          ORDER

        On July 16, 2021, the clerk’s record was filed in this appeal. On August 18, 2021, the
reporter’s record was filed. Accordingly, appellant’s brief was originally due on or before
September 17, 2021. Appellant filed a motion for extension of time to file his brief, which we
granted and extended the time for appellant to file his brief to October 25, 2021. To date, neither
appellant’s brief nor a second motion for extension of time to file appellant’s brief has been filed.

        We, therefore, ORDER appellant to file, on or before November 22, 2021, his
appellant’s brief and a written response reasonably explaining (1) his failure to timely file his
brief and (2) why appellee is not significantly injured by appellant’s failure to timely file his
brief. If appellant fails to file his brief and the written explanation by the date ordered, this
appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R.
APP. P. 42.3(c) (allowing involuntary dismissal if appellant fails to comply with a court order).



                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court